DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuechsle et al (US PGPUB 2016/0125311).
Regarding claim 1, Figure 2 of Fuechsle discloses a quantum bit array comprising:
a control gate [208] coupled to a qubit [104] and at least one pass gate [206] coupled between the qubit and an adjacent qubit to control operation of the qubit of the quantum bit array [paragraphs 140-145]
a bit line [206-209]
a first transistor channel that connects the bit line to the control gate [206-210]
at least one word line coupled to the first transistor channel [206-209]
wherein the at least one word line selectively controls charge flow through the first transistor channel [paragraphs 140-145]
a capacitor coupled to selectively store charge in the first transistor channel [inherent]

Regarding claim 2, Figure 2 of Fuechsle discloses wherein the first transistor channel forms a vertical transistor channel and the at least one word line forms at least one horizontal word line [Figure 2].

Regarding claim 4, Figure 2 of Fuechsle discloses wherein the first transistor channel is directly connected to the control gate [paragraph 15].

Regarding claim 5, Figure 2 of Fuechsle discloses a contact that connects the first transistor channel to the control gate [110].

Regarding claim 8, Figure 2 of Fuechsle discloses wherein the first transistor channel comprises a source junction and a drain junction [paragraph 138].

Regarding claim 9, Figure 2 of Fuechsle discloses wherein the first transistor channel comprises an insulating core [102].

Regarding claim 10, Figure 2 of Fuechsle discloses wherein the at least one word line comprises an X-direction word line and a Y-direction word line [Figure 2].

Regarding claim 11, Figure 2 of Fuechsle discloses wherein the array further comprises: a second transistor channel that connects a second bit line to a first pass gate; and a third transistor channel that connects a third bit line to a second pass gate [paragraphs 140-145; Figure 2].

Regarding claim 12, Figure 2 of Fuechsle discloses a second capacitor configured to store charge in the second transistor channel; and a third capacitor configured to store charge in the third transistor channel [inherent].

Regarding claim 13, Figure 2 of Fuechsle discloses wherein the at least one word line comprises one X-direction word line coupled to the first, second, and third transistor channels and one Y-direction word line coupled to the first, second, and third transistor channels [Figure 2].

Regarding claim 14, Figure 2 of Fuechsle discloses wherein the at least one word line comprises two X-direction word lines coupled to the first, second, and third transistor channels and two Y-direction word lines coupled to the first, second, and third transistor channels [Figure 2].

Regarding claim 15, Figure 2 of Fuechsle discloses wherein the at least one word lines comprise first, second and third X-direction word lines coupled one-to-one to the first, second, and third transistor channels, respectively, and one Y-direction word line coupled to the first, second, and third transistor channels [Figure 2].

Regarding claim 16, Figure 2 of Fuechsle discloses a method for operating a quantum array, the method comprising:
applying one or more first voltages to one or more Y-direction word lines that are coupled to at least one vertical transistor, respectively [Figure 2]
applying one or more second voltages to one or more X-direction word lines that are coupled to the at least one vertical transistor, respectively [Figure 2]
applying a third voltage to a capacitor that is coupled to the at least one vertical transistor [inherent]
applying one or more bit line voltages to the at least one vertical transistor to control operations of a qubit of the quantum array [Figure 2; paragraphs 140-145]

Regarding claim 17, Figure 2 of Fuechsle discloses wherein the operation of applying one or more first voltages comprises applying a selected first voltage to one X-direction word line coupled to the at least one vertical transistor, and wherein the operation applying one or more second voltages comprises applying a selected second voltage to one Y-direction word line coupled to the plurality of transistor channels [Figure 2].

Regarding claim 18, Figure 2 of Fuechsle discloses wherein the operation of applying one or more first voltages comprises applying two selected first voltages to two X-direction word lines coupled to the at least one vertical transistor, and wherein the operation applying one or more second voltages comprises applying two selected second voltages to two Y-direction word lines coupled to the plurality of transistor channels [Figure 2].

Regarding claim 19, Figure 2 of Fuechsle discloses wherein the operation of applying one or more first voltages comprises applying at least one selected voltage to at least one X-direction word lines coupled to the at least one vertical transistor, respectively, and wherein the operation applying one or more second voltages comprises applying one selected second voltage to one Y-direction word line coupled to the plurality of transistor channels [Figure 2].

Regarding claim 20, Figure 2 of Fuechsle discloses removing the one or more first voltages from the one or more Y-direction word lines; and removing the one or more second voltages from the one or more X-direction word lines, wherein the capacitor is isolated and maintains a charge in at least one channel of the at least one vertical transistor, respectively [Figure 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuechsle et al (US PGPUB 2016/0125311).
Regarding claim 3, Fuechsle does not explicitly disclose wherein the capacitor comprises a vertical MOS capacitor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuechsle by using a vertical MOS capacitor, since it was well-known in the art to use vertical MOS capacitors in single electron transistors and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 6, Fuechsle does not explicitly disclose wherein the first transistor channel comprises a gate dielectric layer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuechsle by using a gate dielectric layer in the first transistor channel, since it was well-known in the art to use gate dielectric layers in transistor channels and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 7, Fuechsle does not explicitly disclose wherein the first transistor channels forms a junction-less transistor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuechsle by using a junction-less transistor, since it was well-known in the art to use junction-less transistors and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842